Name: 1999/2/EC: Commission Decision of 15 December 1998 amending Decision 98/407/EC concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey (notified under document number C(1998) 4108) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  fisheries;  health
 Date Published: 1999-01-05

 Avis juridique important|31999D00021999/2/EC: Commission Decision of 15 December 1998 amending Decision 98/407/EC concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey (notified under document number C(1998) 4108) (Text with EEA relevance) Official Journal L 001 , 05/01/1999 P. 0005 - 0005COMMISSION DECISION of 15 December 1998 amending Decision 98/407/EC concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey (notified under document number C(1998) 4108) (Text with EEA relevance) (1999/2/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by the Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas, following the results of a veterinary inspection visit to Turkey the Commission adopted Decision 98/407/EC on certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey (3);Whereas the protective measures and the health guarantees provided by the Turkish authorities are sufficient to permit the resumption of imports of fishery products from Turkey;Whereas, nevertheless, the health guarantees provided by the Turkish authorities are not sufficient to permit the resumption of imports of bivalve molluscs, in whatever form, originating or proceeding from Turkey;Whereas, therefore, Decision 98/407/EC should be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 98/407/EC is amended as follows:1. Article 1 is replaced by the following text:'Article 1This Decision shall apply to bivalve molluscs, echinoderms, tunicates and marine gastropods, originating or proceeding from Turkey.`2. Article 2 is replaced by the following text:'Article 2Member States shall ban the imports of bivalve molluscs, echinoderms, tunicates and marine gastropods, in all forms, originating in or coming from Turkey.`3. Articles 3, 4, 5, 7, 8 and 9 are repealed.4. Article 6 becomes Article 3.Article 2 The Member States shall amend the measures they apply in respect of imports from Turkey to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision will be reviewed on the grounds of the guarantees received from Turkey.Article 4 This Decision is addressed to the Member States.Done at Brussels, 15 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 180, 24. 6. 1998, p. 15.